DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 10/02/2020. Claims 23-42 are newly added in response to preliminary amendment. Claims 1-22 are canceled.
Claims 23-42 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 (2), 12/29/2020, 05/06/2021, 08/11/2021, 10/06/2021 and 02/03/2022 was filed after the mailing date of the instant application on 10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 06/29/2022 is not considered as to the merits as it was not properly filed, therefore, requesting compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It should be noted that the applicant has submitted an exorbitant amount of prior art on numerous PTO-1449's which, on initial consideration, do not all appear to have relevancy or pertinence to the instant invention as claimed. The applicant is requested in response to this office action to point out which of these numerous prior art are pertinent or relevant to the patentability of the invention as claimed in this instant application. It should be noted that it would be advantageous to the applicant to provide a concise explanation of why each of the prior art is being submitted and how it is understood to be relevant. ''Concise explanations are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.'' (See MPEP 609 under subheading ''A. CONTENT'' and 37 CFR 1.98(b)(5)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,795,716. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,095,535. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US Publication 2013/0051399) hereafter Zhang, in view of Koponen et al. (US Publication 2013/0044636) hereafter Koponen.
As per claim 23,  Zhang discloses a method for defining routes for a first logical router that serves as an edge gateway between a logical network and an external network, the logical network comprising the first logical router and a second logical router, the first logical router comprising a centralized routing component and a distributed routing component, the method comprising: based on configuration data received for the first logical router, adding a static first route with a first priority level to a routing table of the centralized routing component of the first logical router, said first route for forwarding data messages with destination addresses falling within a first subnet (paragraphs 0081, 0110, 0113); and based on management plane deployment rules, adding a static second route with a second priority level lower than the first priority level to the routing table of the centralized routing component of the first logical router, said second route for forwarding data messages with destination addresses falling within a second subnet through the distributed routing component of the first logical router (paragraphs 0118, 0126, 0609). Although, Zhang discloses logically routing packet between source machine that is in a first logical domain and a destination machine that is in a second logical domain, but does not expressly discloses a second subnet to the second logical router through the distributed routing component of the first logical router.
However, in the same field of endeavor, Koponen discloses a second subnet to the second logical router through the distributed routing component of the first logical router (paragraphs 0544, 0549-550, 0554: updating global mapping table based on routing information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Koponens’ teaching with Zhang, to modify the distributed routing. One would be motivated for utilizing resources across multiple datacenters, maintaining separate routing tables in accordance with topologies for efficiency use of resources and cost effective, thus improving quality of service.
As per claim 24, Zhang discloses the method wherein the first route has a first static route type with a first default administrative distance and the second route has a second static route type with a second, different default administrative distance (paragraphs 0114-115, 0126).
As per claim 25, Zhang discloses the method wherein the static first route is for the centralized routing component to forward data messages with destination addresses falling within the first subnet to the external network (paragraphs 0379, 0381-382).
As per claim 26, Zhang discloses the method wherein the first and second subnets at least partially overlap, wherein data messages with destination addresses in both the first and second subnets are forwarded to the external network according to the first route having a higher priority than the second route (paragraphs 0096, 0114-115, 0158).  
As per claim 27, Zhang discloses the method further comprising, based on the received configuration data, adding the static first route to the routing table of the distributed routing component of the first logical router (paragraphs 0015, 0096, 0158).  
As per claim 28, Zhang discloses the method further comprising, based on management plane deployment rules, adding a static third route to the routing table of the distributed routing component of the first logical router, the third route for forwarding data messages with destination addresses falling within the second subnet to the second logical router (paragraphs 0118, 0126, 0609).
As per claim 29, Zhang discloses the method wherein the second logical router advertises the second subnet as a subnet for which the second logical router is a next hop, wherein the logical network further comprises a logical switch corresponding to the second subnet that is connected to the second logical router (paragraphs 0106, 0132, 0391).  
As per claim 30, Zhang discloses the method further comprising, based on the management plane deployment rules: defining a logical switch that connects to the distributed routing component of the first logical router and a routing component of the second logical router, wherein the logical switch is assigned a third subnet; adding a static third route with a third priority level higher than the first priority level to the routing table of the centralized routing component of the first logical router, said third route for forwarding data messages with destination addresses falling within the third subnet to the second logical router through the distributed routing component of the first logical router; and adding a connected fourth route to the routing table of the distributed routing component of the second logical router, said fourth route for forwarding data messages with destination addresses falling within the third subnet to the second logical router (Zhang: paragraphs 0106, 0391-392, 0579; Koponen: paragraphs 0549-550, 0554).  
As per claim 31, Zhang discloses the method wherein: the centralized routing component is a first centralized routing component of the first logical router; the first logical router comprises at least the first centralized routing component and a second centralized component; and the method further comprises, based on the configuration data, adding the static second route to the second centralized routing component of the first logical router (paragraphs 0106, 0132, 0391-392). 
As per claim 32, Zhang discloses the method wherein the method is performed by a management plane of a network control system, wherein a central control plane of the network control system uses the routing tables to generate a forwarding information base for each routing component of the first logical router, identifies a preferred route in a particular routing table for each network prefix for which at least one route is present in the particular routing table, and performs route traversal to identify an output action for the route (paragraphs 0106, 0132, 0391).
Claim 33 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 23.  
Claims 34-42 are listed all the same elements of claims 24-32, respectively. Therefore, the supporting rationales of the rejection to claims 24-32 apply equally as well to claims 34-42, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455